Order, Supreme Court, New York County (Michael D. Stallman, J.), entered March 10, 2009, which, to the extent appealed from as limited by the briefs, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant’s motion for summary judgment was properly granted, given that the lumber over which plaintiff tripped at his work site was not “debris,” but an integral part of the work being performed (see 12 NYCRR 23-1.7 [e] [2]; O’Sullivan v IDI Constr. Co., Inc:, 28 AD3d 225, 226 [2006], affd 7 NY3d 805 [2006]; Harvey v Morse Diesel Intl., 299 AD2d 451 [2002], lv denied 99 NY2d 508 [2003]). Concur—Tom, J.P., Nardelli, Catterson, Renwick and Richter, JJ. [See 2009 NY Slip Op 30516(G).]